Citation Nr: 1031481	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  05-40 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a medial meniscus 
tear/surgical repair of the right knee, currently evaluated 
separately as 10 percent disabling for degenerative arthritis and 
as 20 percent disabling for instability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision and an August 2006 
Decision Review Officer (DRO) decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The February 2005 decision continued the 10 percent disability 
rating that was in effect for medial meniscus tear/surgical 
repair of the right knee with degenerative arthritis.  The August 
2006 decision separately granted service connection for 
instability of the right knee and assigned a 20 percent rating 
effective August 12, 2004.

In August 2008, the Board remanded this case for additional 
development, and the case has been returned for further appellate 
review.


FINDING OF FACT

The Veteran's medial meniscus tear/surgical repair of the right 
knee with degenerative arthritis and instability is manifested by 
range of motion to no less than 0 degrees of extension, flexion 
functionally limited by pain to no less than 60 degrees, and no 
more than moderate instability.


CONCLUSION OF LAW

The criteria for an increased rating for medial meniscus 
tear/surgical repair of the right knee, to include ratings in 
excess of 10 percent for degenerative arthritis and 20 percent 
for instability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.59, 4.71a, including Diagnostic Codes 5003, 5257, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra. 

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes a 
November 2004 evidentiary development letter in which the RO 
advised the appellant of the evidence needed to substantiate his 
increased rating claim.  The appellant was advised in this letter 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should be 
provided by VA.  A March 2006 notice further advised the Veteran 
as to the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claim, 
pursuant to the Court's holding in Dingess, supra.  

The Board notes that the March 2006 notice letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
February 2005.  His claim, however, was subsequently 
readjudicated in a May 2007 rating decision and in supplemental 
statements of the case dated in August 2006, August 2007, and 
March 2010.  Thus, any deficiencies in the content or timeliness 
of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
VA medical records, his identified private medical records, and 
his Social Security Administration (SSA) records.  

The RO also arranged for the Veteran to undergo VA examinations 
in January 2005 and February 2007.  The Board finds that these 
examination reports are adequate for the purpose of determining 
entitlement to an increased rating.  These examination reports 
are thorough and consistent with the other evidence of record 
from the period that is currently on appeal.  The examiners 
elicited from the Veteran his history of complaints and symptoms 
and provided clinical findings detailing the results of the 
examinations.  For these reasons, the Board concludes that the 
January 2005 and February 2007 examination reports in this case 
provide an adequate basis for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2009).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by x-rays, will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
disability rating is warranted with X- ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations, and a 
10 percent disability rating is warranted with x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 rate limitation of flexion and 
extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 
(2004), the VA General Counsel held that when considering 
Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a 
veteran may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for limitations 
in both flexion and extension.

The Rating Schedule provides that the normal range of motion of 
the knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, limitation of flexion of the knee to 
60 degrees warrants a noncompensable evaluation, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited to 30 
degrees warrants a 20 percent evaluation, and flexion limited to 
15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee 
to 5 degrees warrants a noncompensable evaluation, extension 
limited to 10 degrees warrants a 10 percent evaluation, extension 
limited to 15 degrees warrants a 20 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent evaluation, extension 
limited to 30 degrees warrants a 40 percent evaluation, and 
extension limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA's General Counsel has held that a veteran who has arthritis 
and instability of the knee could receive separate ratings under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. 
Reg. 63,604 (1997).  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation of 
motion under Diagnostic Code 5260 or Diagnostic Code 5261 in 
order to obtain a separate rating for arthritis.  If the veteran 
does not at least meet the criteria for a zero-percent rating 
under either of those codes, there is no additional disability 
for which a rating may be assigned.

Diagnostic Code 5257 assigns a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.

The Board notes that words such as 'severe,' 'moderate,' and 
'mild' are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, to 
the end that decisions will be equitable and just.  38 C.F.R. § 
4.6 (2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009). 

Having reviewed the complete record, the Board finds the 
preponderance of the evidence is against granting evaluations in 
excess of the current separate disability ratings of 10 percent 
for degenerative arthritis and 20 percent for instability.  The 
most probative evidence in this matter consists of the Veteran's 
VA medical center records, VA examination reports from January 
2005 and February 2007,  and an SSA examination report from 
August 2006.  

A June 2005VA medical record reflects that the Veteran was 
ordered a hinged knee sleeve, while an August 2005 VA medical 
record notes that the Veteran's medical records reflect negative 
effusion with joint laxity with mild crepitus.  A March 2006 VA 
medical record reflects that the Veteran reported that his knee 
gives out on him and he has frequent episodes of falls.  He 
reported having fallen about eight times in the past six months. 

The January 2005 VA examination report reflects that the Veteran 
complained of pain that increases on repetitive use.  He reported 
that there is no instability and he does not use a knee brace at 
the moment.  On examination, active and passive ranges of motion 
were to 0 degrees extension and 90 degrees flexion with 
complaints of pain.  Movement against gravity and resistance was 
satisfactory.  X-rays revealed mild arthritis.  The Veteran's 
knee was normally aligned.  There was no swelling or effusion.  
Tenderness was present over the patella with some crepitations.  
Ligaments were stable, and McMurray and drawer tests were 
negative.  The examiner opined that it is likely there would be 
additional degree of loss of motion of the knee due to pain, 
fatigue, weakness, and lack of endurance following repetitive 
use, and that pain has the major functional impact.  

The August 2006 SSA examination report notes that the Veteran 
would not allow his knees to be examined but that he did 
demonstrate full range of motion, with extension to 0 degrees and 
flexion to 150 degrees.  The examiner reported that there was no 
evidence of joint laxity, crepitus, or effusion.

The February 2007 VA examination report notes that the Veteran 
reported no deformity, episodes of dislocation or subluxation, 
locking episodes, effusions, and inflammation.  He did report 
giving way, instability, pain, stiffness, weakness, 
incoordination, and decreased speed of motion.  He reported that 
flare-ups are mild and occur every three to four months.  He 
reported that his knees hurt all of the time but are worse in 
cold weather.  He also reported that he leans on his cane more in 
the cold weather.  

On examination, active and passive ranges of motion were from 0 
degrees extension to 110 degrees flexion, with pain beginning at 
110 degrees and ending at 60 degrees.  Resisted isometric 
movement was normal.  There was pain but no additional loss of 
motion on repetitive use.  The examiner found painful movement in 
the right knee joint but did not find bumps consistent with 
Osgood-Schlatter's disease, crepitation, a mass behind the knee, 
clicks, snaps, grinding, instability, patellar abnormality, 
meniscus abnormality, abnormal tendons or bursae, or other knee 
abnormalities.  A radiology report notes that standing AP, 
routine oblique, and lateral views of the bilateral knees 
demonstrated no fractures or dislocations, and no significant 
arthritic changes were noted.  The radiology impression was of no 
significant abnormality.  

The examiner diagnosed minimal right knee degenerative arthritis 
without instability.  She stated that this disability had no 
effect on traveling, feeding, bathing, dressing, toileting, 
grooming, and driving and had mild effects on chores, shopping, 
exercise, sports, and recreation.  The examiner noted that the 
severity of the Veteran's symptoms are not consistent with the 
results of the radiological studies and physical examination.  

Based on this evidence, the Board finds that a rating in excess 
of 10 percent for degenerative arthritis of the right knee is not 
warranted.  No restriction of extension is demonstrated in any of 
the examination reports that are discussed above, so a 
compensable rating is not warranted under Diagnostic Code 5261.

The greatest restriction in range of flexion appears in the 
February 2007 VA examination report.  This report noted flexion 
to 110 degrees with pain beginning at 60 degrees.  The Board 
notes that the February 2007 VA examination report had expressly 
stated there was no additional loss of range of motion on 
repetitive use.  The Board will thus consider the Veteran's 
functional range of flexion to be limited to 60 degrees due to 
pain.  This figure, however, only warrants a noncompensable 
rating under Diagnostic Code 5260, and does not approach the 
limitation to 30 degrees of flexion that is required for a 20 
percent rating.  

The Board further finds that a rating in excess of 20 percent is 
not warranted for instability of the right knee.  As noted above, 
a 30 percent rating requires severe subluxation or lateral 
instability, neither of which is demonstrated in the evidence 
that is discussed above.  None of the examination reports 
discussed above found objective evidence of instability, while 
the Veteran expressly denied instability at the time of the 
January 2005 VA examination.  While he did report instability to 
the February 2007 VA examiner, instability was not actually found 
on examination.  The Board has considered the Veteran's lay 
reports of instability, and the fact that he has been given a 
knee brace based on his complaints.  However, the Board finds 
that the severity of his disorder as suggested by his description 
is already contemplated by the 20 percent disability rating 
currently assigned.  Given the consistent absence of instability 
on objective examination, however, the Board finds that the 
preponderance of the evidence is against granting a 30 percent 
rating under Diagnostic Code 5257.

The Board has considered alternative avenues through which the 
Veteran may obtain an increased disability rating.  Disabilities 
of the knee and leg are evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5263 (2009).   

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  However, 
as discussed in detail above, the Veteran has already been 
granted a 10 percent rating under Diagnostic Code 5003, which 
contemplates limitation of motion in the knee.  Therefore, to 
assign separate evaluations would violate the regulatory 
prohibition against pyramiding under 38 C.F.R. § 4.14 (2009).  
See VAOPGCPREC 9-98 (August 14, 1998) (explaining that removal of 
semilunar cartilage may result in complications producing loss of 
motion, and therefore, that Diagnostic Code 5259 contemplates 
limitation of motion so as to warrant consideration of DeLuca).  
Pursuant to reasoning of VAOPGCPREC 9-98 in regard to its 
discussion of Diagnostic Code 5259, the Board also believes that 
Diagnostic Code 5258 also contemplates some limitation of motion.  

As noted above, the Veteran is already in receipt of a 10 percent 
rating under Diagnostic Code 5003, a diagnostic code that 
contemplates limitation of motion.  Because Diagnostic Code 5259 
does not allow for a rating in excess of 10 percent, the Board 
need not consider whether it would be more appropriate to rate 
the Veteran's disability under Diagnostic Code 5259 instead of 
Diagnostic Code 5003.  The Board will consider, however, whether 
the 10 percent rating under Diagnostic Code 5003 should be 
substituted with a 20 percent rating under Diagnostic Code 5258.  
The Board finds, however, that the Veteran's right knee 
disability is not characterized by "locking," as this symptom 
is not noted in any examination report or medical record, and is 
expressly denied by the Veteran in the February 2007 VA 
examination.  

Likewise, in the absence of ankylosis, an increased rating is not 
warranted under Diagnostic Code 5256.  In the absence of tibia 
and fibula impairment and genu recurvatum, increased or 
additional ratings under Diagnostic Codes 5262 and 5263 are not 
available.

In short, the Board finds that the disability picture represented 
by the above evidence does not meet the criteria for a rating in 
excess of 10 percent for the Veteran's medial meniscus 
tear/surgical repair of the right knee with degenerative 
arthritis.  The Board further finds that this evidence does not 
demonstrate severe instability so as to justify a disability 
rating in excess of 20 percent for the instability that is 
associated with this same disability.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and increased ratings must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).

In reaching this conclusion, the Board also has considered 
whether the Veteran is entitled to a greater level of 
compensation for the disability at issue on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the Veteran's service-
connected medial meniscus tear/surgical repair of the right knee 
with degenerative arthritis and instability are inadequate.  A 
comparison between the level of severity and symptomatology of 
the Veteran's disability with the established criteria shows that 
the rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available schedular 
evaluations for the disability are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for this disability.  Additionally, 
there is not shown to be evidence that this disability in 
particular interferes with employment beyond the degree that is 
already contemplated by the current 10 percent and 20 percent 
ratings.  In short, the Board finds that the evidence does not 
demonstrate an exceptional or unusual clinical picture beyond 
that contemplated by the rating criteria.  

In short, there is nothing in the record to indicate that the 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board, therefore, has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an increased evaluation for a medial meniscus 
tear/surgical repair of the right knee, currently evaluated as 10 
percent disabling for degenerative arthritis and as 20 percent 
disabling for instability, is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


